Kirby, J., (after stating the facts). The statute authorizes the organization of any particular locality in a city or incorporated town into an improvement district, and assessment of the real property therein for the purpose of constructing any local improvement of a public nature in the manner set forth therein. It provides for the appointment by the council of three persons, owners of real property in the district, who shall compose a board of improvement for it, and this board is required to form plans for the improvement in accordance with the prayer of the petition, and procure estimates of the cost thereof, and to construct and complete the improvement in accordance with the ordinance providing therefor and the law relating thereto. Kirby’s Digest, § § 5664-5742. The statute also provides that the boards of improvement for such districts “shall have control of the construction of the improvements in their districts.” Kirby’s Digest, § 5718. The court has already held that the building of abridge across a stream within a city is a local improvement of a public nature, for which an improvement district may he organized. Ferguson v. McLean, 113 Ark. 193. It is the purpose of the improvement district attempted to be organized -herein, however, to aid Pulaski County in the construction of a free bridge across the Arkansas Eiver between the cities of Little Eock and Argenta, the improyement district to pay $200,000 for the construction of the improvement, and the remainder of the cost thereof to be borne by the county of Pulaski. The county court has the authority to build the bridge but can do so only in accordance with the law, and would have to appoint a commission of two persons, who in conjunction with the judge would constitute a board of commissioners for the construction of the bridge, having all authority to agree upon the plans and specifications and award the contract therefor, and accept the improvement upon its completion. Kirby’s Digest, § § 548, 549. The law does not contemplate, and there can not be two boards of improvement or -commissioners in control of the construction of the one improvement, and the county court is given the power to construct bridges of this kind, and in exercising such power when it undertakes it would necessarily do so to the exclusion, of any other agency than that provided for-under the law. It may be desirable to have a free bridge constructed under the terms proposed in the -ordinance, and that it could be secured for less cost to the district by this contribution by it of the designated sum to the improvement and in aid of the county, but the law makes no provision whatever for a local improvement district aiding the county in the construction of such an improvement. It is true this court held in McDonnell v. Improvement District, 97 Ark. 334, that an improvement district could receive contributions from the county and -city to the proposed improvement to reduce the cost of the improvement to the limited 20 per cent of the value of the real property in the district, the law meaning only to limit the amount which can be assessed against the real property of the district and not the total cost of the improvement when outside contributions reduce it to the prescribed percentage of the real property valuation. Although an improvement district may accept such contributions, there is no power given by law to such a district to levy assessments and make contributions to aid other agencies in the making of the improvement, notwithstanding it could thus secure a desired local improvement at a much less expense to the property owners than would be required if it was constructed by the district itself. Municipal corporations and improvement districts therein are both creatures of the statute and the Legislature has not seen fit to give this power or authority to the city to be delegated to the district nor to the district after its organization by the city council, the city being without power to authorize an improvement district to levy assessments for aiding another agency in the making of the improvement, and such district when organized, having no authority under the law to do so. The ordinance is void, and error was committed in sustaining the demurrer to the complaint. The judgment is reversed and the cause remanded, with directions to overrule the demurrer to the complaint.